Citation Nr: 1444001	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-25 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for right knee arthritis currently rated 20 percent, to include entitlement to a separate rating for right knee instability.

[The issues of whether new and material evidence has been received to reopen previously denied claims of service connection for lumbosacral strain, bilateral hearing loss, and tinnitus; the timeliness of a notice of disagreement; and entitlement to an increased rating for left knee arthritis currently rated 10 percent, to include entitlement to a separate rating for instability, are the subjects of a separate Board decision.]


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO in November 2010 and before another VLJ also sitting at the RO in June 2014.  Transcripts of both hearings are associated with the claims file.  

At the June 2014 hearing, the presiding VLJ notified the Veteran and his representative that a decision on this issue on appeal would be made by the two VLJs who conducted the hearings with the participation of a third VLJ.  38 U.S.C.A. §§ 7102, 7107 (West 2002); 38 C.F.R. §§ 19.3, 20.707 (2013).  The Veteran waived his right to a hearing before the third VLJ on the record at the June 2014 hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Although an issue of entitlement to service connection for right knee instability was certified as a separate claim on appeal, the issue is part and parcel of the right knee rating claim already on appeal.  Thus, the Board has combined the two issues as set forth on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

At his hearing held in June 2014, the Veteran testified that his right knee disability had worsened in severity since his last examination in November 2011.  The Veteran also reported that his right knee was recently examined in June 2014 at the VA Medical Center (VAMC) in Wichita, Kansas.  

As the last VA examination is now more than 3 years old, and in light of the Veteran's testimony, he must be scheduled for a new examination to assess the current severity of his right knee arthritis.  38 C.F.R. § 3.327.  At his hearing, the Veteran indicated that he would prefer that any examination be scheduled at the Wichita VAMC rather than the Muskogee or Oklahoma City VAMC.

Also, the available VA treatment records are current through August 2012.  On remand, VA treatment records dated after August 2012 must be added to the file.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain VA treatment records from the Wichita VAMC dated since August 2012.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional at the VAMC in Wichita, Kansas to determine the severity of the Veteran's right knee degenerative arthritis.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.

The VA examiner is asked to describe: 

(a) Range of flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use in terms of degrees of additional limitation of flexion or extension if feasible; 

(b) Any recurrent subluxation or lateral instability, and if so, whether it is mild, moderate or severe; and

(c) Whether there is any evidence of meniscal damage such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after undertaking any additional development necessary, readjudicate the claim.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
                PAUL SORISIO                                          M. N. HYLAND
	       Acting Veterans Law Judge                               Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

